DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment received on 9/10/2021 is acknowledged and entered. Claims 11-12 and 18-20 have previously been cancelled. Claims 1 and 14 have been amended. Claims 1-10, 13-17 and 21 are currently pending in the application. 
	Claim rejections under 35 USC §103 have been withdrawn due to the EXAMINER’S AMENDMENT.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in a personal interview with an applicant’s representative David Kovacek (Reg. No.: 76404) on 10/12/2021.

	The application has been amended as follows:


IN THE CLAIMS
(Currently Amended) A non-transitory computer-readable medium comprising instructions that when executed by a processor associated with a facility having a fleet of autonomous vehicles, cause the processor to perform the steps of: 
receiving capabilities for each autonomous vehicle of the fleet, the capabilities comprising a moving velocity, a list of valid maneuvers, a list of task compatibility, and a maximum weight capacity; 
receiving a number of tasks, each task to be completed by at least one of the autonomous vehicles, each task comprising a point-to-point transportation request and an associated completion deadline for the point-to-point transportation, each point-to-point transportation request defining a starting point and an ending point within the facility, the starting point and ending point each comprising a distinct identifier showing an endpoint associated with a direction of travel; and 
deploying the fleet of autonomous vehicles to complete the number of tasks according to a hierarchy of optimization factors, each of the optimization factors defining a constraint for optimization of a deployment of the fleet of autonomous vehicles within the facility, the deployment utilizing the hierarchy of optimization factors to deploy each vehicle according to its respective capabilities, 
wherein the number of tasks is updated during the deploying of the fleet of autonomous vehicles, [[and]] 
wherein the hierarchy of optimization factors are defined using a minimized number of variable expressions, the number of variable expressions only utilizing variables that cannot be defined using other variables, including a task sequence[[.]], 
wherein one of the number of variable expressions comprises an infeasibility score indicating the possibility of successfully completing the number of tasks according to the hierarchy of optimization factors,
wherein one of the number of variable expressions comprises a lateness value for each task, and
wherein the hierarchy of optimization factors prioritizes the infeasibility score over the lateness value for each task.

2. (Original) The computer-readable medium of claim 1, wherein each task further comprises an earliest completion time for the point-to-point transportation. 

3. (Original) The computer-readable medium of claim 1, wherein the capabilities for each autonomous vehicle further comprise a trailer compatibility indicating the associated vehicle’s compatibility with a number of trailers configured to couple to a vehicle and a maximum trailer capacity indicating the associated vehicle’s upper limit of coupled trailers. 

4. (Original) The computer-readable medium of claim 1, wherein the hierarchy of optimization factors is updated during the deploying of the fleet of autonomous vehicles, and wherein the deploying of the fleet of autonomous vehicles is adjusted according to the hierarchy of optimization factors in response to each update of the hierarchy of optimization. 



6. (Original) The computer-readable medium of claim 1, wherein the deploying the fleet of autonomous vehicles is performed iteratively in response to the schedule of tasks and the hierarchy of optimization factors until a termination condition is satisfied. 

7. (Original) The computer-readable medium of claim 6, wherein the termination condition comprises the completion of each task comprising the schedule of tasks. 

8. (Original) The computer-readable medium of claim 6, wherein the termination condition comprises a power-down command provided by a user of the facility. 

9. (Original) The computer-readable medium of claim 8, wherein any autonomous vehicles actively engaging in a deployment to complete the schedule of tasks during reception of a power-down command complete the current deployment. 

10. (Original) The computer-readable medium of claim 1, wherein deploying an autonomous vehicle comprises beginning deployment from an initialization position within the facility and returning the autonomous vehicle to the initialization position after completion of assigned tasks. 



12. (Cancelled)

13. (Cancelled) 

14. (Currently Amended) A facility operations management system comprising: 
a processor; 
a memory in data communication with the processor; 
a transmitter in data communication with the processor, the transmitter operable to transmit data to a number of autonomous vehicles associated with the facility; and 
a receiver in data communication with the processor, the receiver operable to receive data from the number of autonomous vehicles, 
wherein the processor is operable to receive a number of tasks and control the number of autonomous vehicles to complete the number of tasks according to a hierarchy of optimization factors and the capabilities of each of the number of autonomous vehicles, each of the number of tasks comprising a point-to-point transportation request and an associated completion deadline, each point-to-point transportation request defining a starting point and an ending point within the facility, the starting point and ending point each comprising a distinct identifier showing an endpoint associated with a direction of travel, [[and]]
wherein the processor is operable to define the hierarchy of optimization factors using a minimized number of variable expressions, the number of variable expressions ,
wherein one of the number of variable expressions comprises an infeasibility score indicating the possibility of successfully completing the number of tasks according to the hierarchy of optimization factors,
wherein one of the number of variable expressions comprises a lateness value for each task, and
wherein the hierarchy of optimization factors prioritizes the infeasibility score over the lateness value for each task.

15. (Original) The system of claim 14, further comprising a user interface in data communication with the processor, the user interface operable to receive commands adjusting the hierarchy of optimization factors and the number of tasks. 

16. (Original) The system of claim 14, wherein control of the number of autonomous vehicles comprises a number of trailer commands operable to instruct the autonomous vehicles to couple and decouple from a number of trailers associated with the facility. 

17. (Original) The system of claim 16, wherein the processor is further operable to assign at least one of the autonomous vehicles to each task based upon an infeasibility score, the infeasibility score based upon the compatibility and availability of 

18. (Cancelled) 

19. (Cancelled)

20. (Cancelled) 

21. (Cancelled) 













Allowable Subject Matter
Claims 1-10 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

	As per independent claims 1 and 14, the best prior art of record, 
Skaaksrud (US 2015/0154532 A1) in view of Lenser et al. (US 2008/0027591 A1), further in view of Gabbai (US 2017/0011340 A1), further in view of Ramesh et al. (US 2019/0174514 A1) and further in view of Crampton et al. (US 2004/0030428 A1),  neither anticipates, nor, alone or combined, renders obvious as a whole the specific combination of the inventive features as recited in the amended independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.









Conclusion

The updated prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/14/2021